                  Case 20-10755-BLS             Doc 110       Filed 04/27/20         Page 1 of 8




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                            Chapter 11

RAVN AIR GROUP, INC., et al.,1                                    Case No. 20-10755 (BLS)

                                    Debtors.                      (Jointly Administered)

                                                                  Hearing Date: April 29, 2020 at 11:00 a.m. (ET)

         NOTICE OF AGENDA OF MATTERS SCHEDULED FOR TELEPHONIC
         HEARING ON APRIL 29, 2020 AT 11:00 A.M. (ET) IN COURTROOM #123

MATTERS WITH CERTIFICATE OF NO OBJECTION OR
CERTIFICATION OF COUNSEL

    1.       Motion of the Debtors for Interim and Final Orders (I) Approving Continued Use of
             the Debtors’ Cash Management System, Bank Accounts, and Business Forms; (II)
             Granting the Debtors Authority to Open and Close Bank Accounts; and (III)
             Authorizing Banks to Honor Certain Prepetition Transfers [Dkt. No. 6; 04/05/2020]

             Objection/Response Deadline: April 22, 2020 at 4:00 p.m. (ET) (extended to April
             24, 2020 at 4:00 p.m. (ET) for the Official Committee of Unsecured Creditors (the
             “Committee”))

             Objections/Responses Received:

             A.       Informal comments from counsel to the DIP Agent.

             Related Documents:

             B.       The Debtors’ Supplement to their Cash Management Motion (I) Authorizing
                      the Debtors to Honor Interline and Clearinghouse Agreements and Prepetition


1
 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
follows: Ravn Air Group, Inc. (3047), Ravn Air Group Holdings, LLC (5356), JJM, Inc. (4858), HoTH, Inc. (9957),
Peninsula Aviation Services, Inc. (6859), Corvus Airlines, Inc. (7666), Frontier Flying Service, Inc. (8091), and
Hageland Aviation Services, Inc. (2754). The notice address for all of the Debtors is 4700 Old International Airport
Road, Anchorage, AK 99502.
2
  Any party participating telephonically must make arrangements through CourtCall by telephone (866-582-6878) or
facsimile (866-533-2946).
3
 Copies of all petitions, motions, and pleadings identified herein may be obtained free of charge through the website
of the Debtors’ proposed claims and noticing agent at www.cases.stretto.com/ravnair.



146484.01601/123149674v.2
                 Case 20-10755-BLS           Doc 110     Filed 04/27/20    Page 2 of 8




                      Obligations Related Thereto and (II) Authorizing Financial Institutions to
                      Honor and Process Related Checks and Transfers [Dkt. No. 35; 04/07/2020]

            C.        Interim Order (I) Approving Continued Use of the Debtors’ Cash Management
                      System, Bank Accounts, and Business Forms; (II) Granting the Debtors
                      Authority to Open and Close Bank Accounts; and (III) Authorizing Banks to
                      Honor Certain Prepetition Transfers [Dkt. No. 44; Entered 04/07/2020]

            D.        Notice of (A) Entry of Interim Order and (B) Final Hearing on Motion of the
                      Debtors for Interim and Final Orders (I) Approving Continued Use of the
                      Debtors’ Cash Management System, Bank Accounts, and Business Forms; (II)
                      Granting the Debtors Authority to Open and Close Bank Accounts; and (III)
                      Authorizing Banks to Honor Certain Prepetition Transfers [Dkt. No. 50;
                      04/08/2020]

            E.        Certification of Counsel Regarding Motion of the Debtors for Interim and Final
                      Orders (I) Approving Continued Use of the Debtors’ Cash Management
                      System, Bank Accounts, and Business Forms; (II) Granting the Debtors
                      Authority to Open and Close Bank Accounts; and (III) Authorizing Banks to
                      Honor Certain Prepetition Transfers [Dkt. No. 104; 04/27/2020]

            Status:         A certification of counsel has been filed. The revised proposed final order
                            may be entered without further notice or hearing.

    2.      Motion of the Debtors for Interim and Final Orders Establishing Adequate Assurance
            Procedures with Respect to the Debtors’ Utility Providers [Dkt. No. 7; 04/05/2020]

            Objection/Response Deadline: April 22, 2020 at 4:00 p.m. (ET) (extended to April
            24, 2020 at 4:00 p.m. (ET) for the Committee).

            Objections/Responses Received:

            A.        Reservation of Rights of GCI Communication Corp. to Motion of the Debtors
                      for Interim and Final Orders Establishing Adequate Assurance Procedures with
                      Respect to the Debtors’ Utility Providers [Dkt. No. 89; 04/22/2020]

            Related Documents:

            B.        Notice of Filing of Revised Orders with Respect to Certain First Day Motions
                      [Dkt. No. 34; 04/07/2020]

            C.        Interim Order Establishing Adequate Assurance Procedures with Respect to the
                      Debtors’ Utility Providers [Dkt. No. 45; Entered 04/07/2020]

            D.        Notice of (A) Entry of Interim Order and (B) Final Hearing on Motion of the
                      Debtors for Interim and Final Orders Establishing Adequate Assurance



146484.01601/123149674v.2
                 Case 20-10755-BLS           Doc 110     Filed 04/27/20    Page 3 of 8




                      Procedures with Respect to the Debtors’ Utility Providers [Dkt. No. 51;
                      04/08/2020]

            E.        Certification of Counsel Regarding Motion of the Debtors for Interim and Final
                      Orders Establishing Adequate Assurance Procedures with Respect to the
                      Debtors’ Utility Providers [Dkt. No. 105; 04/27/2020]

            Status:         A certification of counsel has been filed. The revised proposed final order
                            may be entered without further notice or hearing.

    3.      Motion of the Debtors for Interim and Final Orders Authorizing the Debtors to Pay
            Certain Prepetition Taxes [Dkt. No. 8; 04/05/2020]

            Objection/Response Deadline: April 22, 2020 at 4:00 p.m. (ET) (extended to April
            24, 2020 at 4:00 p.m. (ET) for the Committee).

            Objections/Responses Received:                None.

            Related Documents:

            A.        Notice of Filing of Revised Orders with Respect to Certain First Day Motions
                      [Dkt. No. 34; 04/07/2020] (See 2.B)

            B.        Interim Order Authorizing the Debtors to Pay Certain Prepetition Taxes [Dkt.
                      No. 46; Entered 04/07/2020]

            C.        Notice of (A) Entry of Interim Order and (B) Final Hearing on Motion of the
                      Debtors for Interim and Final Orders Authorizing the Debtors to Pay Certain
                      Prepetition Taxes [Dkt. No. 52; 04/08/2020]

            D.        Certificate of No Objection Regarding Motion of the Debtors for Interim and
                      Final Orders Authorizing the Debtors to Pay Certain Prepetition Taxes [Dkt.
                      No. 106; 04/27/2020]

            Status:         A certificate of no objection has been filed. The proposed final order may
                            be entered without further notice or hearing.

    4.      Motion of the Debtors for Interim and Final Orders Authorizing the Payment of
            Prepetition Insurance Obligations [Dkt. No. 9; 04/05/2020]

            Objection/Response Deadline: April 22, 2020 at 4:00 p.m. (ET) (extended to April
            24, 2020 at 4:00 p.m. (ET) for the Committee).

            Objections/Responses Received:

            A.        Informal comments received from counsel to Starr Insurance Companies.



146484.01601/123149674v.2
                 Case 20-10755-BLS           Doc 110     Filed 04/27/20    Page 4 of 8




            Related Documents:

            B.        Notice of Filing of Revised Orders with Respect to Certain First Day Motions
                      [Dkt. No. 34; 04/07/2020] (See 2.B)

            C.        Interim Order Granting Motion for an Order Authorizing the Debtors to Pay the
                      Prepetition Insurance Obligations [Dkt. No. 47; Entered 04/07/2020]

            D.        Notice of (A) Entry of Interim Order and (B) Final Hearing on Motion of the
                      Debtors for Interim and Final Orders Authorizing the Payment of Prepetition
                      Insurance Obligations [Dkt. No. 53; 04/08/2020]

            E.        Certification of Counsel Regarding Motion of the Debtors for Interim and Final
                      Orders Authorizing the Payment of Prepetition Insurance Obligations [Dkt. No.
                      107; 04/27/2020]

            Status:         A certification of counsel has been filed. The revised proposed final order
                            may be entered without further notice or hearing.

    5.      Motion of the Debtors for an Order Authorizing the Debtors to Pay Prepetition
            Employee Wages, Benefits, and Related Items [Dkt. No. 10; 04/05/2020]

            Objection/Response Deadline: April 22, 2020 at 4:00 p.m. (ET) (extended to April
            24, 2020 at 4:00 p.m. (ET) for the Committee).

            Objections/Responses Received:                None.

            Related Documents:

            A.        Notice of Filing of Revised Orders with Respect to Certain First Day Motions
                      [Dkt. No. 34; 04/07/2020] (See 2.B)

            B.        Interim Order Authorizing the Debtors to Pay Prepetition Employee Wages,
                      Benefits, and Related Items [Dkt. No. 48; Entered 04/07/2020]

            C.        Notice of (A) Entry of Interim Order and (B) Final Hearing on Motion of the
                      Debtors for an Order Authorizing the Debtors to Pay Prepetition Employee
                      Wages, Benefits, and Related Items [Dkt. No. 54; 04/08/2020]

            D.        Certificate of No Objection Regarding Motion of the Debtors for an Order
                      Authorizing the Debtors to Pay Prepetition Employee Wages, Benefits, and
                      Related Items [Dkt. No. 108; 04/27/2020]

            Status:         A certificate of no objection has been filed. The proposed final order may
                            be entered without further notice or hearing.




146484.01601/123149674v.2
                 Case 20-10755-BLS        Doc 110     Filed 04/27/20    Page 5 of 8




MATTERS GOING FORWARD:

    6.      First Omnibus Motion of the Debtors for an Order Authorizing Rejection of Certain
            Unexpired Leases and Executory Contracts Effective Nunc Pro Tunc to the Petition
            Date [Dkt. No. 11; 04/05/2020]

            Objection/Response Deadline: April 22, 2020 at 4:00 p.m. (ET) (extended to April
            24, 2020 at 4:00 p.m. (ET) for the Committee).

            Objections/Responses Received:

            A.       Objection of Jetstream Aviation Capital, LLC to Debtors’ First Omnibus
                     Motion of for an Order Authorizing Rejection of Certain Unexpired Leases and
                     Executory Contract Effective Nunc Pro Tunc as of the Petition Date Relief [Dkt.
                     No. 92; 04/22/2020]

            B.       Declaration of Stuart Klaskin in Support of Jetstream Aviation Capital LLC’s
                     Objection to Debtors’ First Omnibus Motion for an Order Authorizing
                     Rejection of Certain Unexpired Leases and Executory Contracts [Dkt. No. 93;
                     04/22/2020]

            C.       Informal comments from UMB Bank.

            Related Documents:

            D.       Notice of Filing of Revised Contract Rejection Schedule [Dkt. No. 27;
                     04/06/2020]

            E.       Notice of Hearing Regarding First Omnibus Motion of the Debtors for an Order
                     Authorizing Rejection of Certain Unexpired Leases and Executory Contracts
                     Effective Nunc Pro Tunc to the Petition Date [Dkt. No. 56; 04/08/2020]

            F.       Debtors’ Reply in Support of First Omnibus Motion of the Debtors for an Order
                     Authorizing Rejection of Certain Unexpired Leases and Executory Contracts
                     Effective Nunc Pro Tunc to the Petition Date [Dkt. No. 102; 04/26/2020]

            G.       [Proposed] Order Authorizing the Debtors to Reject Certain Unexpired Leases
                     and Executory Contracts Effective Nunc Pro Tunc to the Petition Date [Dkt.
                     No. 102-1; 04/26/2020]

            Status: The hearing on this matter will go forward.

    7.      Motion of the Debtors for Entry of Interim and Final Orders Pursuant to 11 U.S.C.
            Sections 105, 361, 362, 363, 364 and 507 and Bankruptcy Rules 2002, 4001, and 6004
            (I) Authorizing the Debtors to Obtain Postpetition Senior Secured Superpriority
            Financing, (II) Authorizing the Debtors’ Limited Use of Cash Collateral, (III) Granting



146484.01601/123149674v.2
                 Case 20-10755-BLS        Doc 110     Filed 04/27/20    Page 6 of 8




            Adequate Protection to the Prepetition Secured Parties, (IV) Scheduling a Final
            Hearing, and (V) Granting Related Relief [Dkt. No. 13; 04/06/2020]

            Objection/Response Deadline: April 22, 2020 at 4:00 p.m. (ET) (extended to April
            24, 2020 at 4:00 p.m. (ET) for the Committee).

            Objections/Responses Received:

            A.       Limited Objection of GCI Communication Corp. to Motion of the Debtors for
                     Entry of Interim and Final Orders (I) Authorizing the Debtors to Obtain
                     Postpetition Senior Secured Superpriority Financing, (II) Authorizing the
                     Debtors’ Limited Use of Cash Collateral, (III) Granting Adequate Protection to
                     the Prepetition Secured Parties, (IV) Scheduling a Final Hearing, and (V)
                     Granting Related Relief [Dkt. No. 88; 04/22/2020]

            B.       Limited Objection of PenAir Realty Holdings, LLC to Debtors’ Motion for
                     Entry of Interim and Final Orders Pursuant to 11 U.S.C. Sections 105, 361, 362,
                     363, 364, and 507 and Bankruptcy Rules 2002, 4001, and 6004 (I) Authorizing
                     the Debtors to Obtain Postpetition Senior Secured Superpriority Financing, (II)
                     Authorizing the Debtors’ Limited Use of Cash Collateral, (III) Granting
                     Adequate Protection to the Prepetition Secured Parties, (IV) Scheduling a Final
                     Hearing, and (V) Granting Related Relief [Dkt. No. 90; 04/22/2020]

            C.       Objection of the Official Committee of Unsecured Creditors to the Debtors’
                     Motion Seeking Authority to Obtain Debtor in Possession Financing and
                     Related Relief [Dkt. No. 98; 04/24/2020]

            D.       Response of BNP Paribas, as Agent for the DIP Lenders and Prepetition
                     Lenders, to the Objection of the Official Committee of Unsecured Creditors to
                     the Debtors’ Motion Seeking Authority to Obtain Debtor in Possession
                     Financing [Dkt. No. 103; 04/27/2020]

            E.       Informal comments from counsel to Airlines Clearinghouse, Inc.

            F.       Informal comments from the United States Department of Justice.

            G.       Informal comments from counsel to Saab Defense and Security USA LLC.

            Related Documents:

            H.       Notice of Filing of Revised Budget and Interim Order with Respect to Motion
                     of the Debtors for Entry of Interim and Final Orders Pursuant to 11 U.S.C.
                     Sections 105, 361, 362, 363, 364 and 507 and Bankruptcy Rules 2002, 4001,
                     and 6004 (I) Authorizing the Debtors to Obtain Postpetition Senior Secured
                     Superpriority Financing, (II) Authorizing the Debtors’ Limited Use of Cash
                     Collateral, (III) Granting Adequate Protection to the Prepetition Secured



146484.01601/123149674v.2
                 Case 20-10755-BLS           Doc 110     Filed 04/27/20    Page 7 of 8




                      Parties, (IV) Scheduling a Final Hearing, and (V) Granting Related Relief [Dkt.
                      No. 31; 04/06/2020]

            I.        Interim Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364 and 507 and
                      Bankruptcy Rules 2002, 4001, and 6004 (I) Authorizing the Debtors to Obtain
                      Postpetition Senior Secured Superpriority Financing, (II) Authorizing the
                      Debtors’ Limited Use of Cash Collateral, (III) Granting Adequate Protection to
                      the Prepetition Secured Parties, (IV) Scheduling a Final Hearing, and (V)
                      Granting Related Relief [Dkt. No. 49; Entered 04/07/2020]

            J.        Notice of (A) Entry of Interim Order and (B) Final Hearing on Motion of the
                      Debtors for Entry of Interim and Final Orders Pursuant to 11 U.S.C. Sections
                      105, 361, 362, 363, 364 and 507 and Bankruptcy Rules 2002, 4001, and 6004
                      (I) Authorizing the Debtors to Obtain Postpetition Senior Secured Superpriority
                      Financing, (II) Authorizing the Debtors’ Limited Use of Cash Collateral, (III)
                      Granting Adequate Protection to the Prepetition Secured Parties, (IV)
                      Scheduling a Final Hearing, and (V) Granting Related Relief [Dkt. No. 55;
                      04/08/2020]

            K.        Debtors’ Omnibus Reply in Support of the Debtors Motion for Entry of a Final
                      Order Pursuant to 11 U.S.C. Sections 105, 361, 362, 363, 364 and 507 and
                      Bankruptcy Rules 2002, 4001, and 6004 (I) Authorizing the Debtors to Obtain
                      Postpetition Senior Secured Superpriority Financing, (II) Authorizing the
                      Debtors’ Limited Use of Cash Collateral, (III) Granting Adequate Protection to
                      the Prepetition Secured Parties, and (IV) Granting Related Relief [Dkt. No. 100;
                      04/26/2020]

            L.        [Proposed] Final Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364 and
                      507, and Bankruptcy Rules 2002, 4001, and 6004 (I) Authorizing the Debtors
                      to Obtain Postpetition Senior Secured Superpriority Financing, (II) Authorizing
                      the Debtors’ Limited Use of Cash Collateral, (III) Granting Adequate
                      Protection to the Prepetition Secured Parties, and (IV) Granting Related Relief
                      [Dkt. No. 100-1; 04/26/2020]

            M.        Supplemental Declaration of John Mannion in Support of Motion for Debtor in
                      Possession Financing [Dkt. No. 101; 04/26/2020]

            Status: The hearing on this matter will go forward.

STATUS CONFERENCE

            Status:         The Debtors intend to present a status update on their chapter 11 plan,
                            disclosure statement, and solicitation procedures motion, as well as timing
                            issues related thereto.




146484.01601/123149674v.2
                Case 20-10755-BLS   Doc 110     Filed 04/27/20   Page 8 of 8




 Wilmington, Delaware                   BLANK ROME LLP
 Date: April 27, 2020
                                        By: /s/ Victoria A. Guilfoyle
                                        Victoria A. Guilfoyle (DE No. 5183)
                                        Stanley B. Tarr (DE No. 5535)
                                        Jose F. Bibiloni (DE No. 6261)
                                        1201 N. Market Street, Suite 800
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 425-6400
                                        Facsimile: (302) 425-6464
                                        Email: guilfoyle@blankrome.com
                                                tarr@blankrome.com
                                                jbibiloni@blankrome.com

                                        -and-

                                        KELLER BENVENUTTI KIM LLP
                                        Tobias S. Keller (pro hac vice)
                                        Jane Kim (pro hac vice)
                                        Thomas B. Rupp (pro hac vice)
                                        650 California St., Suite 1900
                                        San Francisco, California 94108
                                        Telephone: (415) 496-6723
                                        Facsimile: (415) 636-9251
                                        Email: tkeller@kbkllp.com
                                               jkim@kbkllp.com
                                               trupp@kbkllp.com

                                        Proposed Co-Counsel to the Debtors and
                                        Debtors in Possession




146484.01601/123149674v.2
